DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 3rd, 2022 has been entered.
Response to Arguments
Applicant's arguments filed May 11th, 2022 have been fully considered but they are not persuasive. 
Applicant argues Stammler fails to disclose comparing one pattern to another, and instead utilizes individual calculated values that are compared to threshold values, and that this allows for runaway values that are flattened. As previously argued, this argument is not persuasive. In Applicant’s specification, a “pattern” is defined as “"pattern" in this context means the progress of the sensor signal over a predetermined time slot. Hence, the "pattern" can be a curve displaying the sensor signal over time” (Page 4, Lines 9-10). In the same way, Stammler establishes curve patterns by taking time averages of sensor signals: “Temporal averaging can be done, for example, by averaging values that have been recorded within predetermined time intervals.” Since the values are time averaged, a pattern of values is established within the data matrix, and the sensor values are compared with these limit values. If the measured sensor signal is within a defined limit, that is considered to be in accordance with an “initial pattern”; if the measured sensor signal is outside of the defined limit, that is considered to be in accordance with a “final pattern” and therefore requires a change in pitch angle. The thresholds need not be individual values that are crossed, either, but can be a predetermined range: “In this way, the range between the lower amplitude limit value and the first threshold value can be broken down into two or more sub-ranges. It is also possible to split the range between the first threshold value and the second threshold value into two or more sub-ranges” (Paragraph 50).
Applicant argues Thomson fails to disclose comparing one pattern to another, and instead utilizes individual calculated values that are compared to threshold values, and that this allows for runaway values that are flattened. As previously argued, this argument is not persuasive. In Applicant’s specification, a “pattern” is defined as “"pattern" in this context means the progress of the sensor signal over a predetermined time slot. Hence, the "pattern" can be a curve displaying the sensor signal over time” (Page 4, Lines 9-10). In the same way, the “pattern” is established in Thomson by measuring the data over time (Figure 2) allowing for the establishment of a “pattern”, and comparing the acoustic emission data with a threshold (“final pattern”) indicative of fretting and/or smearing that allows for a pitch change adjustment (Figure 3; step 15). Thomson specifically teaches “The alarm threshold may in that case be set at five, because if there are five acoustic events coinciding with the loading cycle on the bearing this is unlikely to be coincidental and is likely to due to fretting or smearing in the bearing associated with the changing load on the bearing.” This establishes a “pattern” that is normal and a “pattern” that is coincident with a fretting/smearing that requires pitch adjustment. Additionally, Thomson discloses continuous progress of the sensor signal in Figure 2, detailing wave patterns/amplitudes that allow for the determination of acoustic events. 
The rejections are maintained.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, and 8-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stammler (DE 102015218659).
Regarding claims 1 and 6, Stammler discloses a wind turbine (4), comprising: a hub (3); rotor blades (2), wherein each rotor blade is rotatably supported at or in the hub by a pitch bearing (5); a pitch control device (12) for changing a pitch angle of the rotor blades; and a measurement system (sensors 16-18) for capturing a sensor signal in or at the pitch bearing and for changing the pitch angle by the pitch control device (Paragraphs 14 and 87) as a function of the sensor signal to prevent failures of the pitch bearing due to a lack of lubrication (Paragraphs 78-79), wherein the sensor signal represents a change in vibration and/or temperature in or at the pitch bearing (position of the bearing measured by vibrations and a temperature; see claim 2). Stammler further discloses the measurement system compares the sensor signal to an initial level and/or an initial pattern of the sensor signal, and wherein when a final level and a final pattern of the sensor signal deviates from the initial level and/or the initial pattern, the pitch control device is controlled to change the pitch angle (Paragraphs 76 and 85-86 compare the sensor levels of initial readings with a final level that deviates; there are utilized absolute levels but also time-averaged measurements/calculations, thereby establishing either “levels” or “patterns” in Paragraph 82 which states “The time interval used for these averages can be, for example, 10 minutes or 1, 6, 12 or 24 hours”; steps S1-S5 in Figure 3).
Regarding claims 2-4, Stammler discloses the wind turbine according to claim 1 above. Stammler further discloses the measurement system comprises a controller and at least one sensor which is coupled to the controller, and/or wherein the sensor is arranged in or at the rotor blades, and a memory that is coupled to the controller, wherein the sensor signal is stored in a memory (system 13 with CPU 15 and memory 14, along with sensors 16-18).
Regarding claims 8-10, Stammler discloses the method according to claim 6 above. Stammler further discloses pitch angle is changed when the final level and/or the final pattern is higher than the initial level and/or the initial pattern (see Paragraph 44 which discusses threshold levels, and the pitch angle is changed when above the threshold; “below” the threshold can also be utilized). Stammler further discloses the level and/or the pattern are measured throughout the operation of the wind turbine and the pattern is a function of the sensor signal over time (Paragraph 82 which states “The time interval used for these averages can be, for example, 10 minutes or 1, 6, 12 or 24 hours”; steps S1-S5 in Figure 3; this establishes utilization during operation and further that the pattern is the measurements as time-averaged).
Regarding claims 11-12, Stammler discloses the wind turbine and method according to claims 1 and 6 above. Stammler further discloses the sensor signal is continuously captured throughout operation of the wind turbine (the loop of Figure 3 is closed and continuous in operation while the turbine is operating).
Claims 1-4, 6, and 8-12 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Thomson (US 10324003).
Regarding claims 1 and 6, Thomson discloses a wind turbine (1), comprising: a hub (4); rotor blades (4), wherein each rotor blade is rotatably supported at or in the hub by a pitch bearing (6); a pitch control device (Figure 4) for changing a pitch angle of the rotor blades; and a measurement system (sensors 20) for capturing a sensor signal in or at the pitch bearing and for changing the pitch angle by the pitch control device (Col. 5, Lines 54-56) as a function of the sensor signal to prevent failures of the pitch bearing due to a lack of lubrication (Col. 4, Lines 20-25), wherein the sensor signal represents a change in noise (abstract). Thomson further discloses the measurement system compares the sensor signal to an initial level and/or an initial pattern of the sensor signal, and wherein when a final level and a final pattern of the sensor signal deviates from the initial level and/or the initial pattern, the pitch control device is controlled to change the pitch angle (Figure 3).
Regarding claims 2-4, Thomson discloses the wind turbine according to claim 1 above. Thomson further discloses the measurement system comprises a controller and at least one sensor which is coupled to the controller, and/or wherein the sensor is arranged in or at the rotor blades, and a memory that is coupled to the controller, wherein the sensor signal is stored in a memory (processor/memory/controller 21 and combined with sensor 20).
Regarding claims 8-10, Thomson discloses the method according to claim 6 above. Thomson further discloses pitch angle is changed when the final level and/or the final pattern is higher than the initial level and/or the initial pattern (see Figure 3; thresholds are utilized, sensor measurements compared against thresholds and corrective action is taken to instate the lubrication film by rotating the bearing/pitch). Thomson further discloses the level and/or the pattern are measured throughout the operation of the wind turbine and the pattern is a function of the sensor signal over time (see Figure 2, measurements taken over time).
Regarding claims 11-12, Thomson discloses the wind turbine and method according to claims 1 and 6 above. Thomson further discloses the sensor signal is continuously captured throughout operation of the wind turbine (see Figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nieuwenhuizen (US 20140070789) in view of Stammler (DE 102015218659) or Thomson (US 10324003).
Regarding claims 1, 6, 11, and 12;
Nieuwenhuizen discloses a method of monitoring a wind turbine bearing comprising: a measurement system (Figure 1) for capturing a sensor signal in or at the pitch bearing as a function of the sensor signal to prevent failures of the pitch bearing due to a lack of lubrication (lubrication 9; Paragraphs 33 and 63), wherein the sensor signal represents a change temperature in or at the pitch bearing (Paragraph 64). Nieuwenhuizen further discloses the measurement system compares the sensor signal to an initial level and/or an initial pattern of the sensor signal, and wherein when a final level and a final pattern of the sensor signal deviates from the initial level and/or the initial pattern, a warning signal is issued (Paragraphs 62, 64, and 67). The final pattern comprises a continuous progress of sensor signal over a predetermined time (Figure 3 shows signal patterns measured over time, with pattern A and pattern B; Paragraph 115: “This measurement is done during the operation of the bearing. The break down voltage is measured continuously during the revolution of the bearing.”).
Nieuwenhuizen fails to explicitly teach the wind turbine including a hub, rotor blades, pitch control device, and configured to changing the pitch angle by the pitch control device as a function of the sensor signals due to lack of lubrication.
Stammler discloses a wind turbine (4), comprising: a hub (3); rotor blades (2), wherein each rotor blade is rotatably supported at or in the hub by a pitch bearing (5); a pitch control device (12) for changing a pitch angle of the rotor blades; and a measurement system (sensors 16-18) for capturing a sensor signal in or at the pitch bearing and for changing the pitch angle by the pitch control device (Paragraphs 14 and 87) as a function of the sensor signal to prevent failures of the pitch bearing due to a lack of lubrication (Paragraphs 78-79), wherein the sensor signal represents a change in vibration and/or temperature in or at the pitch bearing (position of the bearing measured by vibrations and a temperature; see claim 2). Stammler further discloses the measurement system compares the sensor signal to an initial level and/or an initial pattern of the sensor signal, and wherein when a final level and a final pattern of the sensor signal deviates from the initial level and/or the initial pattern, the pitch control device is controlled to change the pitch angle (Paragraphs 76 and 85-86 compare the sensor levels of initial readings with a final level that deviates; there are utilized absolute levels but also time-averaged measurements/calculations, thereby establishing either “levels” or “patterns” in Paragraph 82 which states “The time interval used for these averages can be, for example, 10 minutes or 1, 6, 12 or 24 hours”; steps S1-S5 in Figure 3).
Thomson discloses a wind turbine (1), comprising: a hub (4); rotor blades (4), wherein each rotor blade is rotatably supported at or in the hub by a pitch bearing (6); a pitch control device (Figure 4) for changing a pitch angle of the rotor blades; and a measurement system (sensors 20) for capturing a sensor signal in or at the pitch bearing and for changing the pitch angle by the pitch control device (Col. 5, Lines 54-56) as a function of the sensor signal to prevent failures of the pitch bearing due to a lack of lubrication (Col. 4, Lines 20-25), wherein the sensor signal represents a change in noise (abstract). Thomson further discloses the measurement system compares the sensor signal to an initial level and/or an initial pattern of the sensor signal, and wherein when a final level and a final pattern of the sensor signal deviates from the initial level and/or the initial pattern, the pitch control device is controlled to change the pitch angle (Figure 3).
Because Nieuwenhuizen discloses the monitoring of a bearing apparatus for use in a wind turbine, including measuring values indicative of the lubrication of the bearing and lack thereof, through the utilization of patterns over time, and because Stammler and Thomson each measure values of the pitch bearing over time, values that indicate the lubrication levels of the bearing arrangements and proceed to changing the pitch angle by the pitch control devices as a result of the data obtained by the sensors, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bearing and method of monitoring the bearing Nieuwenhuizen such that it included a hub, blades, pitch control device, and configured to changing the pitch angle by the pitch control device as a function of the sensor signal patterns due to lack of lubrication as taught by Stammler and Thomson as the bearing of Nieuwenhuizen is utilized within pitch bearings of wind turbines (Paragraphs 7, 31, and 55), and adjusting the pitch to reduce damage in the bearing due to lack of lubrication.
Regarding claims 2-4, Nieuwenhuizen in view of Stammler or Thomson teaches the wind turbine according to claim 1 above. Nieuwenhuizen further discloses the system sends a signal to a controller of a wind turbine (Paragraph 104), as modified by Stammler further teaches the measurement system comprises a controller and at least one sensor which is coupled to the controller, and/or wherein the sensor is arranged in or at the rotor blades, and a memory that is coupled to the controller, wherein the sensor signal is stored in a memory (Stammler; system 13 with CPU 15 and memory 14, along with sensors 16-18), and as modified by Thomson teaches the measurement system comprises a controller and at least one sensor which is coupled to the controller, and/or wherein the sensor is arranged in or at the rotor blades, and a memory that is coupled to the controller, wherein the sensor signal is stored in a memory (Thomson; processor/memory/controller 21 and combined with sensor 20).
Regarding claim 8, Nieuwenhuizen in view of Stammler or Thomson teaches the method according to claim 6 above. Nieuwenhuizen as modified by Stammler teaches the pitch angle is changed when the final level and/or the final pattern is higher than the initial level and/or the initial pattern (see Paragraph 44 which discusses threshold levels, and the pitch angle is changed when above the threshold; “below” the threshold can also be utilized). Nieuwenhuizen as modified by Thomson teaches the pitch angle is changed when the final level and/or the final pattern is higher than the initial level and/or the initial pattern (Thomson; see Figure 3; thresholds are utilized, sensor measurements compared against thresholds and corrective action is taken to instate the lubrication film by rotating the bearing/pitch). Additionally, Nieuwenhuizen discloses the thresholds of the pattern can be higher or lower depending on the type of pattern measured (“The value of the break down voltage or the pattern of measurements during the rotation of the bearing can depend on other factors. For example the break down voltage can be higher when the temperature in the bearing is low. Or a measurement the break down voltage can be lower when the load in the bearing is very high.”).
Regarding claims 9-10, Nieuwenhuizen in view of Stammler or Thomson teaches the method according to claim 6 above. Nieuwenhuizen further discloses the level and/or the pattern are measured throughout the operation of the wind turbine and the pattern is a function of the sensor signal over time (see Figure 3, pattern is a function of sensor signal over time, and Paragraph 115 discloses the pattern is measured continuously throughout operation).




Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745